Citation Nr: 0114557	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in a  
March 1946 rating decision which denied service connection 
for right eye enucleation.

2.  Entitlement to an effective date prior to January 27, 
1992 for the grant of service connection for right eye 
enucleation.  

3.  Entitlement to a rating in excess of 20 percent for right 
eye enucleation.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability, including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a February 1992 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for enucleation of the right eye.  The 
veteran appealed this determination to the Board.  

In October 1996, the Board remanded the issue to the RO for 
additional development.  In an August 1997 rating decision, 
the RO granted service connection for enucleation of the 
right eye and assigned a 10 percent rating effective January 
27, 1992.  Entitlement to special monthly compensation was 
also granted.  

The veteran filed a notice of disagreement with this 
determination, asserting that there was clear and 
unmistakable error in the March 1946 rating decision which 
originally denied service connection for enucleation of the 
right eye; that he was entitled to an earlier effective date 
for the assignment of the 10 percent rating; that he was 
entitled to an increased rating for his enucleation of the 
right eye; and that he was entitled to a total disability 
rating based on individual unemployability due to service-
connected disability.  

In a December 1998 rating decision, the RO found that there 
was no clear and unmistakable error in the March 1946 rating 
decision which denied service connection for enucleation of 
the right eye and concluded that an earlier effective date 
was not warranted; denied entitlement to a total disability 
rating; denied entitlement to an increased rating pursuant to 
38 C.F.R. § 3.383; and granted an additional 10 percent 
disability rating based on the veteran's inability to wear a 
prosthetic right eye.  


FINDINGS OF FACT

1.  The veteran's first claim for service connection for 
enucleation of the right eye was received by the RO on 
February 25, 1946.  

2.  On entrance into active service, the veteran had a total 
loss of vision of the right eye, secondary to childhood 
trauma, and 20/40 vision in the left eye.  

3.  In service, the veteran's right eye was enucleated; upon 
separation examination, vision in his left eye remained 
20/40.  

4.  In a March 1946 rating decision, the RO denied the 
veteran's claim for service connection for enucleation of the 
right eye; the veteran was notified of the determination, but 
did not file a substantive appeal within the time period 
allowed.  

5.  The unappealed March 1946 rating decision, which denied 
service connection for enucleation of the right eye, was 
reasonably supported by the evidence of record and prevailing 
legal authority; it was not undebatably erroneous.  

6.  Correspondence received by the RO on October 4, 1991 
indicated that the veteran was seeking to reopen the 
previously denied claim for service connection for 
enucleation of the right eye.

7.  The veteran currently has anatomical loss of the right 
eye, and vision in the left eye is 20/400 and cannot be 
corrected; he is unable to wear a right eye prosthesis.  

8.  The veteran has been awarded a total schedular rating for 
his service-connected disability.  


CONCLUSIONS OF LAW

1.  There was no clear and unmistakable error in a final 
March 1946 rating decision which denied service connection 
for enucleation of the right eye.  38 U.S.C.A. § 4005 (West 
1991); Veterans Claims Assistance Act of 2000 114 Stat. 2096; 
38 C.F.R. § 3.105(a) (2000).  

2.  An effective date of October 4, 1991, for the grant of 
service connection for enucleation of the right eye is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110(a), 7105 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 114 Stat. 2096; 38 C.F.R. §§ 3.400(q)(1)(ii), 20.302, 
20.1103 (2000).

3.  The criteria for a 100 percent rating for enucleation of 
the right eye have been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 114 Stat. 2096; 38 C.F.R. §§ 3.322, 3.383, 4.1, 4.7, 
4.14, 4.22, 4.78, 4.84a, Diagnostic Codes 6063, 6064, 6066, 
6070 (2000).  

4.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
precluded by applicable criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that upon 
enlistment examination in March 1943, it was noted that he 
was blind in the right eye due to traumatic injury in 
childhood.  He was accepted to service for limited duty due 
to the blindness in the right eye.  Subsequently, he was seen 
for progressing complaints of pain and redness in the right 
eye.  In January 1945, examination revealed an old injury of 
the right eyeball, secondary to a perforating wound with 
corneal opacity and advanced phthisis bulbi.  The initial 
injury had occurred when the veteran was struck in the eye 
with a knife, 14 years prior.  A right eye enucleation was 
performed with an acrylic prosthesis fitted to the right eye 
socket.  It was noted that the condition had existed prior to 
service.  

In a microscopic report dated in February 1945, it was 
determined that the veteran's right eye was shrunken.  There 
was a perforating wound of the cornea; adhesion of the iris 
to the corneal scar; almost complete obliteration of the 
anterior chamber by scar tissue and anterior synechiae; 
traumatic cataract; ossification of the cyclitic membrane, 
lens, and choroid; detachment, gliosis and cystic 
degeneration of the retina; chronic endophthalmitis; phthisis 
bulbi; and recurrent intraocular hemorrhage.  Upon separation 
examination in February 1946, it was reported that the 
veteran had lost his right eye.  It was noted that the 
condition existed prior to service, was not incurred in 
service, but had been aggravated in service.  

The veteran filed a claim for service connection for 
anatomical loss of the right eye in February 1946.  In a 
March 1946 rating decision, the RO denied service connection 
for enucleation of the right eye.  In a letter dated March 
11, 1946, the veteran was informed of the decision and 
advised that it was based on incomplete service records.  He 
did not appeal the decision.  In a subsequent rating 
decision, dated in April 1949, it was reported that the 
veteran's service clinicals had been received in March 1949 
and the March 1946 rating decision was continued.  

In a letter received by the RO on October 4, 1991, the 
veteran's congressman forwarded the veteran's correspondence 
to his office to VA.  The correspondence requested 
compensation for the veteran's eye disability in service.  

In a February 1992 rating decision, the RO concluded that the 
veteran had not presented new and material evidence to reopen 
the previously denied claim for service connection for loss 
of the right eye.  
In a January 1992 letter, James E. Grue, O.D., of Canton 
Family Eye Care, related that he had treated the veteran at a 
VA Outpatient Clinic in September 1989.  At that time, the 
veteran had reported that he had been unable to wear a 
prosthetic in the right eye due to chronic irritation and 
discharge.  This document was stamped "received" by the RO 
on January 27, 1992.  

An April 1993 VA outpatient treatment record indicated that 
the veteran's right eye had been enucleated at age 20.  He 
did not wear a prosthesis because it was too uncomfortable.  
He was status post laser treatment times four in the left 
eye.  There was mild mucous discharge in the right eye 
socket, however, there was no erythema or edema.  Vision in 
the left eye was 20/100 and there was no improvement with use 
of a pinhole.  

A May 1993 VA outpatient treatment record indicated that the 
veteran's visual acuity in the left eye was 20/200 and that 
he was legally blind.  

In an April 1995 memorandum a VA ophthalmologist reported 
that the veteran had been diagnosed with proliferative 
diabetic retinopathy of the left eye and had clinically 
significant macular edema in that eye.  His visual acuity in 
the eye had not been better than 20/200 since 1993.  He had a 
previous history of enucleation of the right eye in 1945, 
status post trauma to the right eye when he was six years 
old.  He had undergone multiple laser treatments to the left 
eye.  

At a VA ophthalmological examination in February 1997, the 
veteran related that he had last worn a prosthesis in his 
right eye approximately 15 years prior.  The eye had been 
removed in 1945 due to trauma at age six.  He had been an 
insulin dependent diabetic for the past eight years and had 
been diagnosed with diabetic retinopathy.  Clinical 
evaluation revealed that the right eye had been enucleated.  
The socket was quiet and without infection.  Diabetic 
retinopathy with disruption of the posterior pole was noted 
in the left eye.  The physician remarked that the diabetic 
retinopathy was not related to the enucleation.  

In a follow-up report in April 1997, the VA ophthalmologist 
observed that the veteran had injured his right eye when he 
was six years old.  During service, he presented with a 
painful eye and the subsequent enucleation relieved the pain.  
The veteran had been unable to wear a prosthesis; a re-fit 
prosthesis was offered but was declined.  The physician 
opined that because of the symptoms of pain which recurred 
during service any consequences for the increased pathology 
should be considered.  In service, the enucleation relieved 
the pain and did not aggravate the condition.  

In another follow-up report in June 1997, the VA 
ophthalmologist reported that he had reviewed the veteran's 
file again.  The veteran's preoperative and operative reports 
in service reveal a diagnosis of phthisis bulbi of the right 
eye with "intermittent" periods of pain that necessitated 
enucleation.  The pathology report of chronic endophthalmitis 
supported contentions that active pathology during service 
necessitated the enucleation.  He concluded that there was 
active pathology in service, but no note of prior service 
complaints.  

In an August 1997 rating decision, the RO granted service 
connection for enucleation of the right eye and assigned a 10 
percent rating, effective January 27, 1992.  Entitlement to 
special monthly compensation in accordance with the 
requirements of the rating schedule was also awarded.  

In a September 1998 follow-up report, the VA ophthalmologist 
related that the veteran's vision in the left eye was 20/400 
corrected and uncorrected, and pinhole was the same.  He 
concluded that the veteran was legally blind in the left eye, 
secondary to diabetic retinopathy.  

II.  Analysis

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In the present case, the Board finds that all required 
development has been accomplished on the issues addressed in 
this portion of the decision.  The veteran was advised on the 
evidence he needed to submit in support of his claim; and the 
Statement of the Case issued during the pendency of the 
appeal provided adequate notice of the relevant laws and 
regulations.  In addition, the veteran was afforded a VA 
examination in February 1997.  Accordingly, the Board 
concludes that the Veterans Claims Assistance Act of 2000 has 
been fully complied with, and that no further development is 
required on these issues.  

A.  Clear and Unmistakable Error

The veteran asserts there was clear and unmistakable error 
(CUE) in the March 1946 rating decision which denied service 
connection for enucleation of the right eye.  He did not 
appeal that decision, and it is thus considered final, 
although it may be reversed if found to be based upon CUE.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 4005 (West 
1991); 38 C.F.R. § 3.105(a) (2000).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination.  The criteria are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999), expressly adopting the "manifestly changed 
the outcome" language in Russell.  

The law and regulations in effect at the time of the March 
1946 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. §§ 310, 331 
(1945) [now codified at 38 U.S.C.A. §§ 1110, 1131 (West 
1991)]; 38 C.F.R. § 3.303 (1945).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C. § 311 (1945) 
[now codified at 38 U.S.C.A. § 1132 (West 1991)]; 38 C.F.R. § 
3.304(b) (1945).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C. § 353 (1945) 
[now codified at 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1945).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b) (1945).  

In this case, the veteran argues that the March 1946 rating 
decision which denied service connection for enucleation of 
the right eye was clearly and unmistakably erroneous because 
the RO failed to consider, or misapplied, the relevant laws 
and regulations.  The veteran's claim is viable.  However, 
after consideration of the arguments in connection with the 
record as it existed at the time of the March 1946 decision, 
the Board concludes that there was no clear and unmistakable 
error in the rating decision in question which denied the 
veteran's original claim for service connection for 
enucleation of the right eye and the claim must be denied.
The Board finds the RO correctly applied all the relevant 
laws and regulations in existence at the time of the March 
1946 rating decision.  In summary, the laws and regulations 
in effect at that time provided that service connection could 
be granted for a preexisting disease or injury if it was 
aggravated thereby beyond the normal progression of the 
disease.  It is undisputed that the veteran's blindness in 
the right eye preexisted his entrance in service.  However, 
service medical records indicated that pain and progressive 
wasting of the veteran's eyeball required that the eye be 
enucleated.  Based on the evidence of record in 1946, the RO 
concluded that the veteran's enucleation of the right eye was 
necessitated by the pre-service trauma and represented a 
natural progression of that trauma.  As such, this conclusion 
does not amount to legal error.  To the extent that the 
veteran and his representative may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decision at that time, the Board notes that such disagreement 
alone is insufficient to constitute CUE.  See Russell, Fugo, 
supra.  

Accordingly, the Board finds that the March 1946 rating 
decision which denied service connection for enucleation of 
the right eye was final and was reasonably supported by the 
evidence of record and prevailing legal authority, and was 
not undebatably erroneous.  Furthermore, the RO, in 1946, had 
before it the correct facts as they were known at the time, 
and did not apply incorrectly, or fail to apply, any relevant 
provision of law or regulation extant at that time.  Hence, 
the veteran's claim that there was CUE in the March 1946 
rating decision must be denied.

B.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2000).  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for enucleation of the right eye was 
denied by the RO in March 1946.  See 38 C.F.R. § 20.302 
(2000) (a substantive appeal must be filed within one year of 
the notice of the determination being appealed or within 60 
days of the issuance of the SOC, whichever is later).  
Consequently, the RO's March 1946 denial of service 
connection for enucleation of the right eye became final.  
See also, 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  

On October 4, 1991, the RO received correspondence from the 
veteran's congressman which included a copy of a letter from 
the veteran which indicated his intent to seek compensation 
for the loss of his right eye in service.  The Board finds 
that this communication constituted a claim to reopen the 
previously denied claim for service connection for anatomical 
loss of the right eye.  When service connection was granted 
by the RO in an August 1997 rating decision, the effective 
date assigned was January 27, 1992.  Since the Board has 
found that the veteran's claim to reopen was received by the 
RO on October 4, 1991, this is the effective date that should 
be assigned.  Furthermore, this is the earliest date that may 
be assigned.  See 38 C.F.R. § 3.400(q).  Therefore, the Board 
concludes that October 4, 1991 is the appropriate effective 
date that should be assigned for the grant of service 
connection for enucleation of the right eye.  

C.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

The evaluation of service-connected disabilities based upon 
manifestations not resulting from service-connected disease 
or injury is prohibited.  See 38 C.F.R. § 4.14 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000).  

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (2000).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes is evaluated, 
before and after suffering the aggravation, and the former 
evaluation is subtracted from the latter except when the 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye, due 
to intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. § 4.78 (2000).  See also, Villano v. 
Brown, 10 Vet. App. 248, 250 (1997).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2000).

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Code (DC) 6070 
(2000).  Anatomical loss of one eye and visual acuity in the 
other eye of 20/40 or better is assigned a 40 percent 
disability rating.  38 C.F.R. § 4.84a, DC 6066 (2000).  
Anatomical loss of one eye and visual acuity in the other eye 
of 5/200 warrants a 100 percent disability rating.  38 C.F.R. 
§ 4.84a, DC 6063 (2000).  An additional 10 percent should be 
added if an artificial eye cannot be worn.  38 C.F.R. 
§ 4.84a, Note 6 (2000).  

In applying the above noted regulations to the present case, 
the Board notes that, upon entrance into service in March 
1943, the veteran was blind in the right eye and his vision 
in the left eye was 20/40.  After aggravation in January 
1945, the veteran had anatomical loss of the right eye; his 
vision in the left eye remained 20/40.  Thus, the visual 
acuity of the veteran's nonservice-connected left eye is 
considered to be normal since there was no blindness in the 
eye at the time of the aggravation.  See 38 U.S.C.A. § 1160 
(West 1991); 38 C.F.R. § 3.383.  

As noted above, in cases involving aggravation of a 
disability for VA purposes, the assigned rating is limited to 
the degree of disability over and above the degree of 
preexisting disability.  See 38 C.F.R. §§ 3.322, 4.22, 4.78.  
The veteran's preexisting level of disability correlated with 
a 30 percent rating under DC 6070.  After aggravation, his 
level of disability correlated with a 40 percent rating under 
DC 6066.  The RO correctly deducted the 30 percent disability 
rating which existed at the time of the veteran's entrance 
into active service from his level of disability after the 
aggravation in service.  Therefore, the 10 percent rating 
currently in effect, was appropriate.  The evidence has also 
shown that the veteran is unable to wear a right eye 
prosthesis, and an additional 10 percent rating was assigned 
by the RO in accordance with the rating schedule.  

However, the veteran and his representative have argued that 
the veteran should be granted a 100 percent rating pursuant 
to 38 C.F.R. §§ 3.383, 4.22 and 4.78, i.e., that if the 
veteran is totally blind in both eyes, there should be no 
subtraction for any preexisting level of disability.  The 
Board agrees.  

It is undisputed that the veteran's diabetic retinopathy is 
not the result of his own willful misconduct.  Furthermore, 
the medical evidence of record indicates that the veteran's 
current visual acuity in the left eye is 20/400, which the VA 
ophthalmologist concluded constituted legal blindness.  
Anatomical loss of one eye with visual acuity of 20/400 in 
the other eye is assigned a 90 percent disability rating 
under 38 C.F.R. § 4.84a, DC 6064.  Nevertheless, the Board 
points out that it was also found upon VA examination that 
the veteran's visual acuity of 20/400 could not be corrected.  
Consequently, the net effect is that the veteran has been 
left with virtually no vision at all, and it is clear that 
this condition will not change.  In fact, given the 
proliferative nature of diabetic retinopathy, it may be 
assumed that it would only get worse.  Therefore, in 
considering 38 C.F.R. § 4.7, and according any remaining 
doubt to the veteran, the Board finds that it may reasonably 
be concluded that he is totally blind, and a 100 percent 
rating may be granted.  



D.  Total Disability Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16 (2000) (emphasis added).  

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied due to a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran has been 
assigned a 100 percent schedular rating for his service-
connected enucleation of the right eye, a claim for a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16 is precluded by the applicable criteria.  
See ZP v. Brown, 8 Vet. App. 303 (1995).  Accordingly, the 
claim must be denied.  



ORDER

The claim that there was clear and unmistakable error in a 
final March 1946 rating decision which denied service 
connection for enucleation of the right eye is denied.

Entitlement to an effective date of October 4, 1991, for the 
grant of service connection for enucleation of the right eye 
is granted, subject to the regulations governing the payment 
of monetary awards.  

Entitlement to a 100 percent rating for enucleation of the 
right eye is granted, subject to the regulations governing 
the payment of monetary awards.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

